IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA 15-619

                                Filed: 1 March 2016

Mecklenburg County, No. 11-E-2366

In the Matter of:

The Estate of La-Reko A. Williams




      Appeal by Kamari Antonious Krider, by and through his court-appointed

Guardian ad litem, Khadaijah Chardonnay Krider, from an order entered 2 January

2015 by Judge John W. Bowers in Mecklenburg County Superior Court. Heard in the

Court of Appeals 18 November 2015.


      Arnold & Smith, PLLC, by J. Bradley Smith, Matthew R. Arnold, and Paul A.
      Tharp, for Petitioner-Appellant.

      Hunter & Everage, by Charles Ali Everage and Charles W. Hinnant,               for
      Respondent-Appellee.


      HUNTER, JR., Robert N., Judge.


      Kamari Krider (“Krider”), appeals from an order holding he was not an heir to

his putative father’s estate. On appeal, Krider argues La-Reko Williams (“Williams”)

substantially complied with North Carolina’s legitimization requirements and

challenges the constitutionality of the legitimization statute as applied. After review,

we uphold the trial court’s order.
                               IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



                        I. Factual and Procedural History

      Williams died intestate on 20 July 2011. Victor Williams and Temako

McCarthy, the biological parents of Williams , served as administrators of Williams’

estate. The Letters of Administration for said administrators were filed on 25 August

2011. On 23 July 2014, Khadaijah Chardonnay Krider, natural mother of Krider, filed

verified motions in the cause alleging that Krider was the sole heir to Williams’s

estate as Williams was Krider’s natural father. Attached to the verified motions were

Krider’s birth certificate and an Affidavit of Parentage for Child Born Out of Wedlock.

Krider proffered both documents as evidence that he was the sole heir of Williams

under N.C. Gen. Stat § 29-15(1). Krider requested relief in the form of a temporary

restraining order and preliminary injunction freezing the assets of Williams’s estate

and recovering all Williams’s assets possessed by outside parties and placing them

with the Clerk of Superior Court pending a hearing of whether Krider was the sole

heir. Krider additionally requested relief in the form of a preliminary injunction

demanding the Clerk of Superior Court place all property of Williams’s estate in a

trust for the benefit of Krider.

      On 23 July 2014, the administrators of Williams’s estate filed an answer to

Krider’s verified motions in the cause. The answer denied Williams was Krider’s

natural father and denied that Krider was a beneficiary of Williams’s estate under

N.C. Gen. Stat. § 29-15(1).



                                          -2-
                                IN RE ESTATE OF WILLIAMS

                                    Opinion of the Court



      On 12 August 2014, the Clerk of Superior Court conducted a hearing on

Krider’s motions. On 23 September 2014, the Clerk entered an order providing the

following findings of fact:

             1. The minor child Kamari Antonious Krider was born out
             of wedlock.

             2. The putative father La-Reko A. Williams had not
             legitimated the child pursuant to the provisions of G.S. 49-
             1 through 49-9 or the provision of G.S. 49-14 through 49-
             16. G.S. 29-19(b)(1).

             3. The putative father La-Reko A. Williams also did not
             comply with N.C.G.S. 29-19 by filing an appropriate
             written acknowledgment of paternity with the Clerk of
             Superior Court during his and the child’s lifetimes.

             4. No DNA testing for paternity has ever been performed.

             5. An Affidavit of Parentage for Child Born Out of Wedlock
             appears to have been signed at the hospital by La-Reko
             Antonious Williams . . .

             6. Attorneys for the minor child made no argument for
             legitimation pursuant to the statute-G.S. 29-19-rather a
             U.S. Constitution, 14th Amendment, equal protection
             argument was made asserting that the State statute was
             unconstitutional in that equal protection was denied to
             illegitimate children.

      As a result of the findings of fact, the Clerk of Superior Court made the

following conclusions of law:

          1. The minor child, Kamari A. Krider, has not been
             legitimated pursuant to the laws of this State.

          2. The State has a substantial and important interest for the
             just and orderly disposition of property at death.

                                           -3-
                             IN RE ESTATE OF WILLIAMS

                                  Opinion of the Court




         3. This State’s statutory requirements do not violate the
            Equal Protection or Due Process Clauses of the U.S.
            Constitution. Estate of Stern v. Stern, 66 N.C. App. 507,
            311 S.E.2d 909 (1984), appeal dismissed, 471 U.S. 1011
            (1985).

Based on the findings of fact and conclusions of law, the court held that Krider was

not an heir of Williams’s estate. Krider appealed to Mecklenburg County Superior

Court and filed a motion for a temporary restraining order and preliminary injunction

on 3 October 2014. He alleged facts that tended to show the following: Krider was

born on 22 April 2011. Witness testimony, a certificate of live birth, and a signed

Affidavit of Parentage by Williams were presented as evidence during the heir

determination hearing. Krider contended this evidence proved he is the natural son

and sole legal heir of Williams. Additionally, Krider argued at the heir determination

hearing that he was denied due process and equal protection of the laws because he

could not inherit from Williams due to his illegitimate status.

      Following the facts alleged, Krider requested the following relief: a temporary

restraining order and preliminary injunction freezing all funds/property/accounts

held in the name of or on behalf of Williams’s estate and a Superior Court trial to

reexamine the Clerk’s 23 September 2014 order.

      The administrators of Williams’s estate filed a reply on 30 October 2014. They

requested dismissal with prejudice. The parties were heard on 17 December 2014 and




                                         -4-
                               IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



19 December 2014. The trial court filed an order on 2 January 2015. The trial court

made the following findings:

            1. The applicable statute as to whether the minor child
            Krider is a legitimate heir of La-Reko Williams is N.C. Gen.
            Stat. § 29-19. . . .

            10. That Krider was born April 22, 2011.

            11. That La-Reko Antonious Williams died on July 20,
            2011.

            12. The Court finds that an “Affidavit of Parent for Child
            Born Out of Wedlock” appears to have been signed by La-
            Reko Antonious Williams.

            13. The Affidavit was not filed with the Clerk of Court.

            14. The form Affidavit of Parentage for Child Born out
            Wedlock explains on the back that “[t]he execution and
            filing of this Affidavit with the registrar does not affect
            inheritance rights unless it is also filed with the clerk of
            the court in the county where the father resides. . . .”

            17 That Krider does not meet the requirements for
            intestate succession set forth in N.C. Gen. Stat. § 29-19(b).

            18. The constitutionality of N.C. Gen. Stat. § 29-19 has
            been previously upheld in Mitchell v. Freuler, 297 N.C. 206,
            254 S.E.2d 762 (1979) and Outlaw v. Planters Nat. Bank &
            Trust Co., 41. N.C. App. 571, 255 S.E.2d 189 (1979) finding
            that the Equal Protection and Due Process Clauses of the
            Constitution are not violated because the statute is
            substantially related to the permissible state interests the
            statute was to promote.

            19. The Mitchell court identified the state’s interests as
            follows: “(1) to mitigate the hardships created by our
            former law (which permitted illegitimates to inherit only


                                          -5-
                 IN RE ESTATE OF WILLIAMS

                      Opinion of the Court



from the mother and from each other); (2) to equalize
insofar as practical the inheritance rights of legitimate and
illegitimate children; and (3) at the time to safeguard the
just and orderly disposition of a decedent’s property and
the dependability of titles passing under intestate laws.”
Mitchell at 216, 254 S.E.2d 762.

20. The legislature amended N.C. Gen. Stat. § 29-19(b) in
2013 to add a new and additional method to legitimate a
child born out of wedlock through the use of a DNA test for
a “person who died prior to or within one year after the
birth of the child.” N.C. Gen. Stat. § 29-19(b)(3) (2013). . . .

22. N.C. Gen. Stat. § 29-19(b)(3) does not apply to Krider
as the provision only applies to estates of persons who died
after June 26, 2013.

23. Counsel for Krider argues that N.C. Gen. Stat. N.C.
Gen. Stat. § 29-19 is unconstitutional in as much as it
denies equal protection to illegitimate children.

24. Krider contends that [section] 29-19(b)(3) is
unconstitutional as applied because it discriminates
against illegitimate children with no apparent grounds for
doing so and creates a separate class of individuals for
whom the statute will not assist with no apparent grounds
by excluding persons born prior to June 26, 2013 from
utilizing this section of the statute. . . .

27. The Court is aware that the effective date of the statute
prevents Krider from using the provisions of N.C. Gen.
Stat. § 29-19(b)(3) (2013) and that this creates a harsh
result. However, the Court finds this does not create an
equal protection or due process violation.

28. The Court accordingly finds that the Clerk’s
conclusions of law are supported by the findings of fact and
that the Order is consistent with the conclusions of law and
applicable law.



                             -6-
                              IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



       Based on its findings, the trial court affirmed the Clerk’s 23 September 2014

order declaring Krider was not a legal heir of Williams’s estate. On 7 Jan 2015, Krider

filed a notice of appeal.

                                   II. Jurisdiction

       Jurisdiction lies in this court pursuant to N.C. Gen. Stat § 7A-27(b).

                              III. Standard of Review

       The standard of review for alleged violations of constitutional rights is de novo.

State v. Tate, 187 N.C. App. 593, 599, 653 S.E.2d 892, 897 (2007).

       Pursuant to N.C. Gen. Stat. § 1-301.3(d), a superior court reviews an heir

determination order from a clerk to determine (1) whether the findings of fact are

supported by the evidence; (2) whether the conclusions of law are supported by the

findings of facts; and (3) whether the order or judgment is consistent with the

conclusions of law and applicable law. N.C. Gen. Stat. § 1-301.3(d) (2005). Appellate

review is the same as that of the superior court. In re Williams, 208 N.C. App. 148,

151, 701 S.E.2d 399, 401 (2010).

                                         IV. Analysis

                                A. Substantial Compliance

       Appellant argues that Williams’s substantial compliance with N.C. Gen. Stat.

§ 29-19(b)(2) should establish Appellant as a legal heir of Williams’s estate. N.C. Gen.

Stat. § 29-19(b) states that “for purposes of intestate succession, a child born out of



                                          -7-
                               IN RE ESTATE OF WILLIAMS

                                    Opinion of the Court



wedlock shall be entitled to take by through and from…(2) any person who has

acknowledged himself during his own lifetime and the child’s lifetime to be the father

of the child in a written instrument executed or acknowledged before a certifying

officer named in G.S. 52-10(b) and filed during his own lifetime and the child’s

lifetime in the office of the clerk of superior court where either he or the child resides.”

N.C. Gen. Stat. § 29-19(b)(2) (2013). Thus, N.C. Gen. Stat. § 29-19(b)(2) allows

legitimation to occur if the unwed father acknowledges the child while both the father

and child are living through the signing, notarization and filing of an Affidavit of

Parentage with the office of the clerk of the superior count where either the father or

child resides. Id.

       Failure to meet the exact requirements of the statute leaves the child in an

illegitimate status for intestate succession purposes. Hayes v. Dixon, 83 N.C. App.
52, 54–55, 348 S.E.2d 609–610 (1986). This Court recognizes “an illegitimate child's

right to inherit from her putative father is established only via strict compliance with

[section 29-19(b)(2)]” and as such “that a putative father's acknowledgment of

paternity before a notary public and execution of an ‘Affidavit Of Parentage For Child

Born Out Of Wedlock’ did not comply with the statutory provisions of [§ 29-19(b)(2)]

when such acknowledgment was never filed.” In re Williams, 208 N.C. App. 148, 152,

701 S.E.2d 399, 401–02 (2010) (citing In re Estate of Morris, 123 N.C. App. 264, 266–

67, 472 S.E.2d 786, 787 (1996)).



                                           -8-
                              IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



       Appellant fails to refute the principle that strict compliance with section 29-

19(b)(2) is required, and instead argues substantial compliance should be the law.

Appellant’s argument for substantial compliance relies exclusively on the dissent in

Estate of Stern v. Stern, 66 N.C. App. 507, 512–22, 311 S.E.2d 909, 912–17 (1984). In

Stern, the dissent determined section 29-19(b)(2) is a remedial statute because one of

the purposes in enacting section 29-19(b)(2) was the "mitigat[ion of] hardships

created by former law (which permitted illegitimates to inherit only from the mother

and from each other)." Id. at 516, 311 S.E.2d at 914. Therefore, like other remedial

statutes, section 29-19(b)(2) is required to be “liberally construed as a whole in the

light of the evils sought to be eliminated, the remedies intended to be applied, and

the objective to be attained.” Id. (citing Puckett v. Sellars, 235 N.C. 264, 266, 69
S.E.2d 497, 498 (1952)).     As a result, the dissent concluded that constructive

compliance should be the law because it would “further the remedial purposes of the

statute and attain the objectives of equalization of the inheritance rights of legitimate

and illegitimate children and their heirs.” Id.

      However, Appellant’s reliance on the dissent in Stern is misplaced because it

has not been accepted as binding law by our courts. As noted above, strict compliance

remains the law.     Morris, 123 N.C. App. at 266–67, 472 S.E.2d at 787 (1996)

("Although we are aware of cases commenting upon constructive compliance, the

doctrine has not been specifically recognized in North Carolina.") (citing Hayes, 83



                                          -9-
                              IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



N.C. App. at 54, 348 S.E.2d at 610.) In fact, this Court affirmed strict compliance in

the majority opinion of Stern v. Stern, 66 N.C. App. at 510, 311 S.E.2d at 911. Thus,

Appellant’s request to read substantial compliance into the statute must fail. As in

Morris, Williams executed an Affidavit of Parentage before a notary public but never

filed the affidavit. As such, Appellant still remains in an illegitimate status per

section 29-19(b)(2). We are aware that the result of our decision means that a child

potentially suffers an unfair outcome. However, despite Appellant’s plight,

             when, as here, the statutory language is clear and
             unambiguous, there is no room for judicial construction
             and the court must give the statute its plain meaning
             without superimposing provisions or limitations not
             contained therein. As this Court has recognized, G.S. 29-19
             mandates what at times may create a harsh result. It is
             not, however, for the courts but rather for the legislature
             to effect any change.

Morris, 123 N.C. App. at 267, 472 S.E.2d at 788.

                           B. Constitutional Challenge

      Appellant challenges the constitutionality of section 29-19(b)(2) under the

Equal Protection Clause of the U.S. Constitution and contends the statute prevents

illegitimate children from inheriting from their fathers based solely on their

illegitimate status. Classifications based on illegitimacy are subject to intermediate

scrutiny.   The State must prove the classification is substantially related to

permissible state interests; otherwise, the classification violates the Equal Protection

Clause. Lalli v. Lalli, 439 U.S. 259, 265 (1978). This means section 29-19(b)(2) must


                                          - 10 -
                             IN RE ESTATE OF WILLIAMS

                                  Opinion of the Court



“not broadly discriminate between legitimates and illegitimates without more, but be

carefully tuned to alternative considerations.”      Mathews v. Lucas, 427 U.S. 495

(1976).

      The State interest in section 29-19(b)(2) is the “just and orderly disposition of

property at death.” Outlaw, 41 N.C. App. at 574–75, 255 S.E.2d at 191. This Court

and the N.C. Supreme Court have recognized that such a state interest is permissive

and that the classification based on illegitimacy created by section 29-19(b)(2) is

substantially related to that permissive state interest.     Id.; see also Mitchell v.

Freuler, 297 N.C. 206, 216, 254 S.E.2d 762, 768 (1979). In Outlaw, this Court held:

            [Section 29-19] insofar as it provide[s] that an illegitimate
            child may inherit from its father only if paternity has been
            acknowledged in writing or finally adjudged in the lifetime
            of the father and otherwise in accord with those applicable
            statutes, establish[es] a statutory scheme which bears an
            evident and substantial relation to the permissible and
            important interest of the State in providing for the just and
            orderly disposition of property at death…[t]herefore, we
            find that the statutory scheme established by G.S. 29-
            19…does not discriminate against illegitimate children in
            such manner as to violate the Equal Protection Clause of
            the Fourteenth Amendment to the Constitution of the
            United States.


Outlaw, 41 N.C. App. at 574–75, 255 S.E.2d at 191. The holding of Outlaw mirrors

the U.S. Supreme Court decision in Lalli, which held a New York statute that




                                         - 11 -
                                   IN RE ESTATE OF WILLIAMS

                                         Opinion of the Court



required a formal legitimization method1 via judicial decree2 did not violate the Equal

Protection Clause because such a formal legitimization method is substantially

related to the permissive state interest in just and orderly disposition of property at

death. Lalli, 439 U.S. at 275. The Court reasoned that statutes imposing formal

legitimization methods for establishing legitimacy of children were substantially

related to the permissive state interest of just and orderly disposition of property at

death because without formal requirements, estates could never be officially declared

final per court decree and thus proper ownership of estate property would remain

unknown. Id. at 270 (“[H]ow [can the courts] achieve finality of decree in any estate

when there always exists the possibility however remote of a secret illegitimate

lurking in the buried past of a parent or an ancestor of a class of beneficiaries?

Finality in decree is essential in the…. courts since title to real property passes under

such decree.”).

       Appellant does not dispute any of the above decisions, but instead relies on Cty.

Of Lenoir ex rel. Cogdell v. Johnson, 46 N.C. App. 182, 264 S.E.2d 816 (1980) as

evidence that section 29-19(b)(2) is unconstitutional. In Lenoir, our Supreme Court




       1   The phrase “formal legitimization method” means methods of legitimizing illegitimate
children so they can inherit from their unwed parents via intestate succession.
         2 It is important to note that the holding of Lalli extends to most formal methods of

legitimization. See Lalli, 439 U.S. at 272, n. 8 (“In affirming the judgment below, we do not, of course,
restrict a State’s freedom to require proof of paternity by means other than a judicial decree. Thus, a
State may prescribe any formal method of proof [including any] regularized procedure that would
assure the authenticity of the acknowledgement.”).

                                                - 12 -
                              IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



determined the constitutionality of a child support statute that limited “the time in

which an action to establish the paternity of an illegitimate must be commenced” to

three years. Id. at 183–84, 264 S.E.2d at 818. A child who had not commenced the

action within the three-year period forfeited all rights to child support from the

putative parent. Id. at 184, 264 S.E.2d at 818. This Court, applying the intermediate

scrutiny test, declared the statute of limitations unconstitutional because the statute

of limitations was not substantially related to the declared state interest in

“preventing the litigation of stale or fraudulent claims.” Id. at 188, 264 S.E.2d at 821.

This Court based its determination on two things. First, since a minor is entitled to

child support until age 18, the three-year statute of limitations could not be

substantially related to preventing stale claims, but rather it treaded upon another

state interest, preventing illegitimate children from becoming public charges.

Second, there is no substantial relationship between preventing fraudulent child

support claims and the three-year period because “[t]he mere passage of a certain

amount of time before the custodial parent sues for child support has no logical

connection with whether the noncustodial parent is or is not the actual parent.” Id.

at 188–89, 264 S.E.2d at 821.

      Appellant’s reliance on Lenoir is misplaced because Lenoir concerned a statute

whose statute of limitations affected an illegitimate child’s ability to acquire child

support from a putative parent. As the majority pointed out in Lalli, cases involving



                                          - 13 -
                             IN RE ESTATE OF WILLIAMS

                                   Opinion of the Court



statutes that create classifications based on illegitimate status and prevent an

illegitimate child from     acquiring    child support    (i.e.,   Lenoir) are readily

distinguishable from cases involving classifications affecting an illegitimate child’s

ability to inherit via intestate succession. See Lalli, 439 U.S. at 268 n.6. The latter

type of case involves a substantial state interest in just and orderly disposition of

property at death, while the former type of case does not. See Weber v. Aetna Casualty

& Surety Co., 406 U.S. 164, 170 (1972). Therefore, Lenoir is not applicable.

      Pursuant to the case law of the U.S. Supreme Court, the N.C. Supreme Court

and this Court, Appellant’s request to declare N.C. Gen. Stat. § 29-19(b)(2)

unconstitutional must be denied.

                                        V. Conclusion

      For the foregoing reasons, we affirm the final judgment of the trial court.

      AFFIRMED.

      Chief Judge McGee and Judge Stephens concur.




                                          - 14 -